EXHIBIT 10.6 June 10, 2009 Lionshare Ventures, LLC 100 Cummings Center Suite 324C Beverly, Massachusetts 01915 Re:LSV Pledge Dear Christopher, For good and valuable consideration, the parties agree to the following modifications to the Term Sheet, dated May 19, 2008 and reaffirmed on December 5, 2008 by and between LionShare Ventures (LSV) and then BioXcell Inc., the undersigned do hereby covenant and agree as follows: 1) LSV and Christopher Esposito (“Esposito”), jointly and severally, hereby promise to pay to INVO Bioscience (INVO) by December 5, 2009 the amount of $205,000 in cash, which amount LSV agreed to contribute topursuant to the Term Sheet in connection with the transactions contemplated by the Exchange Agreement on December 5, 2008. The parties agree that such amount represents the balance due for the prior issuance of INVO Bioscience common stock and that no further shares of INVO Bioscience common stock shall be issued to Esposito upon contribution of the $205,000. 2) In order to secure the prompt and complete payment of the amount set forth in the prior paragraph, LSV and Esposito hereby pledge and grant to INVO a continuing first priority security interest in 775,000 shares of Common Stock of INVO Bioscience.The parties acknowledge that all of such shares will be held in escrow until December 5th, 2009.
